Citation Nr: 1506506	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for a low back disability.

2.  Whether new and material evidence has been presented to reopen a previously denied claim for a skin condition.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a rash on the hands.

5.  Entitlement to a disability evaluation in excess of 50 percent for service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge at a December 2014 videoconference hearing and a transcript of this hearing is of record.  

The issue of entitlement to a higher disability evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 1990 RO decision denied entitlement to service connection for a back condition and a skin condition; the Veteran did not appeal or submit new and material evidence within one year of the decision.

2.  A September 2007 rating decision found that new and material evidence had not been presented to reopen the claim for service connection for a back disability; the Veteran did not perfect his appeal of this decision.

3.  Evidence received since the March 1990 and September 2007 RO decisions, to include the Veteran's hearing testimony, is new and material.  

4.  The Veteran's low back disability had onset in service or was caused or permanently aggravated by his active military service.

5.  The Veteran's rash on his hands and fingers had onset in service or was caused or permanently aggravated by his active military service.


CONCLUSIONS OF LAW

1.  The March 1990 RO decision that denied entitlement to service connection for a back condition and a skin condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The September 2007 rating decision that found that new and material evidence had not been received to reopen the claim for service connection for a low back disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence has been received since the March 1990 and September 2007 rating decisions, and the Veteran's claims for entitlement to service connection for a low back disability and a skin disability are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for entitlement to service connection for low back disability have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  The criteria for entitlement to service connection for a rash of the hands and fingers have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's original claim for entitlement to service connection for a back condition and a skin condition was denied in a March1990 RO decision; the Veteran did not appeal.  In September 2007, the Veteran filed new claim for low back strain, which was denied.  The Veteran failed to perfect his appeal.  The Veteran's most recent attempt to reopen his claims for a back disability and a skin disability was denied by the RO in February 2011 based on a finding that the Veteran failed to submit new and material evidence.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claims may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In the instant case, the Veteran has submitted new and material evidence, to include credible lay testimony at his December 2014 videoconference hearing.  Accordingly, the Veteran's prior claims are reopened and will be addressed below.


Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Low Back

The Veteran is seeking service connection for a low back disability, which he attributes to an injury he sustained during a parachute jump when his lines got tangled with another soldier's and he fell.  The Veteran has been diagnosed with lumbar strain and spondylosis of the lumbar spine, accordingly, at issue is whether this disability is related to his military service.  

As an initial matter, the Board notes that at the time of his induction examination in March 1968, the Veteran reported that he had problems in the past with his back which prevented him from performing his job.  However, the physical examination conducted at that time failed to note any disability of the back or spine.  Additionally, at his December 2014 hearing, the Veteran testified that although he had occasional problems with his back prior to service, these problems were not chronic and he participated in athletic activities.

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2014).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe, 7 Vet. App. at 246. 

Here, as the physician examining the Veteran prior to his enlistment did not diagnose any disability of the back or spine, the history of pre-service back problems recorded at the time of examination does not constitute a notation of such conditions and the Veteran is presumed to have been in sound condition at the time of his induction into service.  

Throughout the Veteran's period of active service, the Veteran's service treatment records reflect recurrent complaints of low back pain.  At his separation in March 1971, the Veteran continued to report low back problems and a history of low back strain was noted, although no disability of the spine is indicated on the March 1971 Report of Examination.  

At his December 2014 hearing, the Veteran credibly testified that his back condition did not resolve following separation from service, but rather has persisted to the present day.  

In light of the Veteran's in-service treatment for a low back condition, his credible testimony of continuous symptomology, and diagnosis of a current back disability, entitlement to service connection for a low back disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Rash

The Veteran is also seeking entitlement to service connection for a rash.  The RO treated this claim as one for a rash on the back due to herbicide exposure, but the Veteran has clarified that he is seeking service connection for a rash on the hands and fingers related to chemical exposure while working as an aircraft engine mechanic in service.

Although the Veteran's service treatment records are negative for any complaints of or treatment for a rash on the hands, the Veteran credibly testified that during his military service, he began experiencing blistering on his hands and fingers which was attributed to his exposure to various solvents and degreasers while working as a mechanic.  According to the Veteran, he has suffered from an intermittent hand rash since service.  The record reflects that he has been diagnosed with eczema and xerosis.  

As there is competent and credible evidence that the Veteran has a current skin condition affecting his hands that had onset in service and has persisted since that time, entitlement to service connection for a hand rash is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).



ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a rash of the hands and fingers is granted.


REMAND

It also appears that a claim for an increased disability evaluation for the Veteran's service-connected PTSD may be on appeal.  In a May 2014 decision, the RO denied entitlement to a disability evaluation in excess of 50 percent and the Veteran submitted a notice of disagreement, also in May 2014.  However, the RO has not issued a statement of the case.  Accordingly, the Board is required to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case for the issue of entitlement to an increased disability rating for service-connected PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO issues a statement of the case, then if, and only if, the claimant timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information, this issue may be returned to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


